Citation Nr: 1324572	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  06-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Boston Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an increased rating, to 50 percent, for PTSD.  In an April 2010, decision, the Board denied the Veteran's claim for an increased rating and remanded his claim for a TDIU to the RO, via the Appeals Management Center (AMC), in accordance with the recent United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki.  The Veteran appealed the denial of an increase and in an October 2010 order, the Court vacated the April 2010 decision and remanded the matter back to the Board in accordance with an October 2010 Joint Motion for Remand filed by the parties.  Then, in November 2010, the AMC issued a supplemental statement of the case, denying the claim for a TDIU.  The AMC then returned this matter to the Board.  Consequently, both claims are now before the Board as indicated on the title page.

This case was remanded by the Board in March 2011 for further development.  A June 2011 rating decision granted service connection for prostate carcinoma and assigned a 100 percent rating effective March 3, 2011.  A subsequent March 2012 rating decision granted an increased rating, to 70 percent, for the entirety of the appeal period.  That rating decision also granted entitlement to special monthly compensation based on housebound benefits from March 7, 2011, as the Veteran met the schedular requirements of one service-connected disability rated 100 percent with additional service-connected disabilities separately evaluated over 60 percent.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The record reflects that in November 2012 and July 2013 the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Board notes that during the pendency of this appeal, the Veteran underwent two periods of inpatient psychiatric treatment.  For these two periods of inpatient treatment, a temporary 100 percent rating was assigned; from June 25, 2007 until September 1, 2007, and again from September 15, 2008 until November 1, 2008.  Accordingly, those periods are not herein at issue.  In addition, the record shows that the Veteran has been rated 100 percent disabling on a schedular basis from March 3, 2011, making entitlement to TDIU moot for that period.  

The Board further notes that a March 2012 decisional letter denied an application for attorney's fees.  The Veteran initiated an appeal as to this decision; however, the RO issued an April 2012 decisional letter in which it granted the application for attorney's fees.  As the grant of attorney's fees constitutes a full grant of that claim, the issue is not before the Board.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's PTSD most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a PTSD disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an award of a TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  With respect to the TDIU claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required with respect to that claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a claim for increase, as here, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A January 2007 letter, after the December 2005 rating decision on appeal, explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

Further, any timing error was cured by readjudication of the claim, most recently in a March 2012 Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a private psychological evaluation, lay statements from the Veteran, the September 2012 hearing transcript, and VA examinations dated in February 2008 and June 2011.

The February 2008 and June 2011 VA PTSD examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran and conducted a mental health evaluation of the Veteran.  The examiners documented in detail the Veteran's reported symptoms, the results of the clinical examinations and the effect his symptoms of PTSD have on his occupational and social functioning.  Accordingly, the Board has determined that the examinations are adequate for rating purposes.  

These issues were previously remanded in March 2011 to obtain outstanding VA treatment records and to provide the Veteran with appropriate VA examinations.  The evidence shows that recent outstanding VA treatment records are associated with the claims file, and the Veteran was provided with a VA PTSD examination in June 2011.  Accordingly, the Board finds that there has been substantial compliance with the March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

100 Percent Rating for PTSD

The Veteran's PTSD is currently rated 70 percent throughout the period on appeal.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The evidence of record reveals psychiatric diagnoses other than PTSD, such as a mood disorder and depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, as here, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an increased rating in excess of 70 percent is not warranted for the Veteran's PTSD at any time during this appeal.  The Veteran has not manifested any of the specific criteria associated with a total schedular rating, and the manifestations of his PTSD do not otherwise reflect symptoms reflective of a 100 rating.  

VA treatment records during the appeal reflect that the Veteran's thought processes and ability to communicate were intact throughout the claims period, and the Veteran consistently denied experiencing delusions or hallucinations while undergoing VA treatment.  His GAF score at the time of his November 2005 inpatient treatment was 40.  His GAF scores at his outpatient visits since 2008 were predominantly in the 50-55 range.  See VA treatment records dated in October 2008, March 2009, May 2010, January 2011, October 2011, and December 2011. 

The February 2008 VA PTSD examiner found the Veteran was properly groomed with "well-organized" thought processes.  The examiner noted no history of hallucinations, delusions, or paranoid ideation.  The examiner assigned a global assessment of functioning (GAF) score of 45-50.

In addition, the private psychologist, Dr. H., found that the Veteran's condition met the 70 percent rating criteria for PTSD.  The Veteran was oriented to person, place, and time.  Dr. H specifically noted that there was no evidence of psychosis.  Dr. H noted that the Veteran was an "active member" of Alcoholics Anonymous and participated regularly in meetings; however, he described the interaction as "superficial" and "contrived."  He assigned a global assessment of functioning (GAF) score of 38.

The June 2011 PTSD examiner found the Veteran was clean and fully oriented, with unremarkable thought processes or content.  He was cooperative towards the examiner.  He denied hallucinations.  The examiner noted that the Veteran was married for 31 years and lived with his wife and grown son.  He also noted that the Veteran maintains a relationship with his step-daughter.  Specifically, the examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD.  The examiner assigned a global assessment of functioning (GAF) score of 52.

A total rating is warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent evaluation is therefore not appropriate.  The Veteran has demonstrated some social interaction during the relevant claims period:  the Veteran was married, had children, and regularly attends AA meetings.  The Veteran's social functioning was characterized by the June 2011 VA examiner as serious, but no examiner identified total impairment.  

The 2011 VA examiners specifically found that the Veteran was capable of working and the record shows he was employed full-time at the same custodial job from 2003 to March 2013.  It is therefore clear that the Veteran's psychiatric disorder has not resulted in total occupational and social impairment.

In addition, the Veteran's Global Assessment of Functioning (GAF) scores have established the presence of severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  During the appeal period, the Veteran's GAF scores primarily ranged from 50 to 52, associated with serious symptoms and impairment.  Id.  The Board notes that Dr. H assessed a GAF score of 38; however, the preponderance of the evidence throughout the appeal reflects significantly higher GAF scores.  In this regard, the Board finds the numerous GAF scores consistently assessed between 50 and 55 over the course of several years (2008-2011) by the Veteran's VA treating providers to be more probative than the one-time GAF score assessed by Dr. H.  These GAF scores of 50-55 demonstrate impairment such as a lack of friends and an inability to work, but do not establish that the Veteran is wholly unable to perform any social or occupational functions.

The Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at anytime during the claims period. 38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether referral for extraschedular consideration is indicated by the record.  The Veteran's symptoms, including limited social contact outside of his family, insomnia, anxiety, depression, and angry outbursts are contemplated by the rating criteria for PTSD.  There is no objective evidence of symptoms of and/or impairment due to his psychiatric disability that are not encompassed by the 70 percent rating now assigned.  Therefore, the schedular criteria are not inadequate. Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for prostate carcinoma, evaluated as 100 percent disabling (from March 3, 2011); PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and left ear hearing loss, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating is 100 percent from March 3, 2011, and 70 percent prior to that date.  As such, throughout this appeal, the Veteran has met the criteria for consideration for entitlement to TDIU on a schedular basis because the combined rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  

The record before the Board reflects that the Veteran has an education that includes completing high school and 6 months of classes at a community college.  He has no additional training.  The record reflects that he was employed full-time from January 2003 until March 2013 as a custodian.  See November 2012 VA Form 21-8940 and March 5, 2013, written statement from the Veteran's attorney.

The Veteran provided credible testimony before the undersigned during his September 2012 hearing.  His testimony and the evidence reflects that he was employed on a full-time basis as a high school janitor from 2003 until March 2013.  However, he testified that he was only able to maintain this job due to the isolated nature of his employment:  he arrived for work after the students and most of the teaching staff had left the building, and he was the only janitor responsible for the upper floor of the school, so he essentially worked in isolation.  See September 2012 hearing transcript at 11.  He described an altercation with a co-worker and his desire to avoid people.  See hearing transcript at 4.  His attorney indicated in his March 2013 statement that the Veteran would not be seeking other employment.

The Veteran submitted a private March 2011 psychological evaluation by W.A.H., Ph.D., a psychologist, who examined the Veteran and reviewed the Veteran's claims file (631 pages).  Dr. H. concluded that the Veteran meets the criteria for TDIU as his custodial position was a de facto "sheltered employment" position in that the Veteran "literally does not encounter a single other person during his entire shift."  Dr. H. found "[i]t is inconceivable that he could either obtain or maintain gainful employment in any other setting . . . ."  

A subsequent June 2011 VA general medical examination found that it was "at least as likely as not . . . that [his] service-connected conditions . . . do not medically render him unable to [secure] or follow a substantially gainful occupation."  The examiner explained that the "sum total of his service-connected conditions would not prevent him from being able to retrain in a new field for substantially gainful employment."  A June 2011 VA PTSD examiner reviewed the opinion of Dr. H. and concluded that the Veteran's situation is not "well described by a statement that he is unemployable."  The examiner noted that the Veteran has remained employed for 8 years.  However, the examiner acknowledged that the Veteran's PTSD was "fairly serious" which "limit his ability to obtain and retain employment."

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358. Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU.  In this case, the severity of the Veteran's service-connected PTSD disability is reflected in the 70 percent rating, in addition to the 10 percent rating for his left ear hearing loss disability.  

When taking into account the Veteran's employment and educational background, in addition to the severity of his service-connected disabilities, the Board finds that the evidence supports the conclusion that the Veteran is incapable of performing the physical and mental acts required by employment.  The Board's opinion is supported by the private psychologist's opinion concluding that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The psychologist based his conclusions on a review of the Veteran's claims file, in addition to interviewing the Veteran, as well as his expertise as a psychologist.  Thus, based on the private psychologist's opinion, the Board concludes that an award of a TDIU is warranted.

In reaching this conclusion, the Board acknowledges the negative opinions from the June 2011 VA general medical and PTSD examiners.  However, the general medical examiner did not address Dr. H.'s report or the fact that the Veteran worked in an almost totally isolated environment and did not provide a thorough rationale for the opinion provided.  As such, the June 2011 general medical examiner's opinion is afforded less probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).

Furthermore, both the opinion of the private psychologist and the opinion of the the 2011 VA PTSD examiner were premised upon a review of the Veteran's claims file, in addition to an interview with the Veteran, and addressed relevant evidence in the record in providing the reasoning for their conclusions.  Thus, the competent evidence regarding whether the Veteran's service-connected disabilities render him unemployable is in relative equipoise.  In cases where the evidence is in relative equipoise, as here, the veteran prevails.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. (1990).  Therefore, notwithstanding the negative opinions from the VA examiners, the evidence does support a finding that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.

Accordingly, the Board finds that the evidence of record is sufficient to show that the Veteran's service-connected disabilities, when taking into account his employment and educational history, preclude him from securing or following a substantially gainful occupation.  In this case, there is nothing in the record to indicate that the Veteran would be able to work with accommodations needed for his service-connected disabilities.

Accordingly, in considering the severity of the Veteran's service-connected disabilities, his competent and credible lay statements, the opinions from the private psychologist, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  Entitlement to a TDIU is, therefore, granted.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


